Citation Nr: 0430813	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-10 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches or migraines.  

2.  Entitlement to VA outpatient dental treatment for 
service-connected noncompensable dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to special monthly 
compensation on the basis of the need for aid and attendance, 
the veteran's request to reopen his claim for service 
connection for headaches or migraines and the entitlement to 
service connection for a dental disorder.  

The veteran submitted his notice of disagreement in August 
2002.  He limited his disagreement to the issues of service 
connection for a dental disorder and migraine headaches.  
38 C.F.R. § 20.200.  Although the RO characterized the issue 
as service connection for dental disorder, after reviewing 
the claims folder the Board of Veterans' Appeals (Board) has 
determined the issue is not one of service connection but 
entitlement to VA outpatient dental treatment for service-
connected noncompensable dental disorder which will be 
explained in further detail in the body of this decision.  
The issues currently in appellate status are those set out on 
the title page.  


FINDINGS OF FACT

1.  The RO denied service connection for headaches in a 
February 1953 rating decision.  The veteran did not appeal 
that decision.  

2.  The RO denied the veteran's requests to reopen his claim 
for service connection for headaches in a December 1989 
rating decision and November 1999 and February 2000 
administrative determinations.  The veteran did not appeal 
those decisions.  

3.  The evidence submitted since the February 2000 RO 
administrative determination does not raise a reasonable 
possibility of substantiating the claim for service 
connection for headaches or migraines.  

4.  The RO granted service connection for teeth numbered 23, 
24, 25 and 26 in December 1952.  

5.  Dental treatment was provided for missing teeth during VA 
hospitalization in October 1952 and December 1952.  A chrome 
cobalt lower partial was inserted.  


CONCLUSIONS OF LAW

1.  The RO administrative determination in February 2000, 
which denied the request to reopen the claim for service 
connection for headaches, was final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

2.  New and material evidence has not been submitted since 
the February 2000 decision of the RO, pertinent to the claim 
of service connection for headaches, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

3.  Entitlement to VA outpatient dental treatment is 
precluded by law.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and advise as to whether 
the appellant or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's request to reopen his claim was filed March 2002 
consequently, the current version of § 3.156 (2004) applies.  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004), the Court 
interpreted the law as requiring that the notice requirements 
of the VCAA mandate that the claimant be informed of the 
provisions of the VCAA prior to the initial decision of the 
RO.  In this case, the RO informed the veteran of the 
provisions of the VCAA in October 2001, prior to the decision 
as to reopening in July 2002.  (The veteran had continuously 
been filing requests to reopen his claim since June 2001 and 
when the RO denied his requests to reopen in January 2002 and 
March 2002, he filed another claim to reopen and did not file 
a notice of disagreement until August 2002.  For that reason 
although the claim which gave rise to the decision on appeal 
was filed in March 2002, the veteran was previously informed 
by the RO of the provisions of the VCAA.)

The veteran was notified of the evidence necessary to support 
his claim in the October 2001 and May 2003 letters from the 
RO and the March 2003 statement of the case.  The RO obtained 
the veteran's VA treatment records.  In May 2003 the veteran 
stated he had no other evidence to submit.  The veteran has 
not identified any additional records to be obtained.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

New and Material Evidence to Reopen a Claim for Service 
Connection for Headaches or Migraines


Relevant and Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to the conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 and 3.2600 of this title.  38 C.F.R. § 3.104 (2004).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background.  The veteran filed his original 
application for VA benefits in September 1952.  He claimed 
service connection should be granted for headaches, which he 
indicated on his application began in childhood.  In October 
1952 the veteran sent a letter to the RO.  He wrote he was 
treated for headaches in service in October 1942 while in 
basic training.  

On service entrance examination in September 1952 the nervous 
system was normal.  There are no service medical records 
noting complaints of headaches or treatment for headaches.  
No neurological diagnoses were note on his service separation 
examination in November 1945.  

In support of his claim the veteran submitted letters from 
his spouse and mother.  His spouse stated the veteran had 
headaches since his discharge from the service.  He had 
sought treatment from a Dr. H, used aspirin and sometimes had 
headaches which lasted for a week.  His mother recalled that 
he had fallen and hit his head as a child and had headaches 
every since.  He also submitted a statement from H who had 
known the veteran all his life and reported the veteran had 
severe headaches since he returned from the service.  

The veteran submitted two statements from veterans who served 
with him in January and February 1953.  They both recalled 
the veteran had suffered severe headaches in service.  

The RO denied the claim for service connection for headaches 
in a February 1953 rating decision.  The RO sent a letter to 
the veteran in February 1953 notifying him his claim had been 
denied.  The veteran did not file a notice of disagreement 
with that decision.  

In conjunction with his claim for non-service connected 
pension a VA examination was conducted in September 1982.  A 
diagnosis of mild tension headaches was recorded.  At a 
hearing before a hearing officer at the RO in September 1982 
he reported continuing headaches.  He took 6 to 9 Anacin a 
day.  He submitted a Statement in Support of Claim in October 
1982 in which he recounted falling at the age of four or 
five.  He had headaches.  He had headaches in service and had 
gone to the dispensary.  

In March 1989 the veteran submitted a statement in support of 
claim.  He reiterated his statement that he had fallen from a 
porch on his head at age 4 and grown up with headaches.  He 
had gone through World War II with headaches.  

The RO construed the March 1989 statement as a request to 
reopen the claim for service connection for headaches.  The 
RO denied the request to reopen his claim in a December 1989.  
The veteran was notified by the RO his claim was denied in a 
December 1989 rating decision.  

The veteran sent a letter to the RO in September 1999.  The 
RO responded in September 1999 explained to the veteran his 
claim for service connection for headaches had been denied.  
To reopen his claim he had to submit new and material 
evidence.  In November 1999 the RO sent the veteran a letter 
denying his request to reopen his claim on the basis that new 
and material evidence had not been submitted.  

The veteran sent a letter to the RO in January 2000.  The RO 
replied in February 2000 and explained that because he had 
not submitted new and material evidence his claim had not 
been reopened.  

In January 2001 the veteran submitted his application for VA 
benefits and again requested service connection for 
headaches.  The RO sent a letter to the veteran in October 
2001 which explained what evidence was necessary to support 
his claim and defined what new and material evidence was.  
The veteran submitted duplicates of his service medical 
records, a copy of a Board decision denying non-service 
connected pension and a letter.  The RO denied the request to 
reopen the claim for new and material evidence in a January 
2002 rating decision.  The RO notified the veteran his claim 
had not been reopened in a January 2002 letter.  

In February 2002 the veteran submitted a statement from his 
treating physician indicating he was in need assistance with 
the tasks of daily living.  The RO in March 2002 again denied 
the request to reopen his claim for service connection for 
headaches.  A March 2002 letter from the RO to the veteran 
informed him his request to reopen his claim had been denied 
as no new and material evidence had been submitted.  

In March 2002 the veteran's representative submitted a 
request to reopen the claim for service connection of 
"migraine headaches."  In support of his claim he submitted 
additional copies of his discharge papers and service medical 
records.  In  February 2002 statement the veteran indicated 
he was treated at the VA medical facilities in Amarillo, 
Marlin and Lubbock.  The RO received the veteran's records 
from the VA in Amarillo and Lubbock.  They did not include 
any records of treatment for headaches or migraines.  A 
notation indicated there were no records of treatment from 
Marlin.  In a July 2002 rating decision the RO denied the 
request to reopen the claim for service connection for 
tension (migraine) headaches.  The veteran submitted his 
notice of disagreement with that rating decision in November 
2002 and his substantive appeal in April 2003 after he 
received the statement of the case in March 2003.  

Analysis.  The RO denied service connection for headaches in 
a February 1953 rating decision and denied the veteran's 
request to reopen the claim in December 1989, November 1999, 
February 2000, January 2002, March 2002 and July 2002.  The 
veteran filed his notice of disagreement in August 2002 
within one year of the January, March and July 2002 decisions 
of the RO.  For that reason those decisions did not become 
final.  38 C.F.R. § 3.104, 20.1103 (2001).  The veteran did 
not appeal or file a notice of disagreement within one year 
with the February 1953, December 1989 , November 1999 or 
February 2000 RO decisions and for that reason they became 
final.  38 C.F.R. § 19.5 (1949); 38 C.F.R. § 19.104 (1989); 
38 C.F.R. § 20.1100 (1999).  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held VA is required to review for newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The February 2000 RO determination was the last final 
disallowance of the veteran's claim for service connection 
for headaches.  The Board also considered whether the veteran 
had raised a "new" claim in March 2002 based on a newly 
diagnosed disorder.  See Ephraim v. Brown, 5 Vet. App. 549 
(1993).  The veteran's representative in March 2002 phrased 
the claim as one for "migraine headaches."  A review of the 
veteran's statements and the evidence submitted indicates he 
was referring to his headaches which he had consistently 
reported began in childhood and continued during service and 
to the present day.  There is no indication in the record of 
a diagnosis of migraine subsequent to the initial rating 
decision in February 1953 which denied service connection for 
headaches.  The Board has concluded the veteran was not 
raising a new claim, but requesting that his claim be 
reopened.  

The Board has compared the evidence in the claim folder at 
the time of the February 2000 RO determination with the 
evidence submitted since that date.  The evidence in the 
claims folder in February 2000 consisted of his service 
medical records, statements from the veteran, fellow 
soldiers, his mother, his spouse, a VA examination report 
dated in September 1982 and his service personnel records 
such as his separation papers.  

The evidence submitted since February 2000 consists of 
additional statements from the veteran, additional copies of 
his service medical records, VA records which do not contain 
any references to headaches or migraines, and private medical 
records which do not relate to headaches or migraines.  The 
statements of the veteran are not new; they contain 
information which was previously considered and rejected by 
the RO.  The evidence submitted is duplicative of evidence in 
the claims folder in February 2000.  The additional private 
and VA records are not relevant to the issue of service 
connection for headaches or migraines.  The service medical 
records were in the claims folder in February 1953 when the 
veteran's claim for service connection was denied.  The Board 
has concluded the evidence submitted since February 2000 is 
not new or material.  

The Board concludes that the evidence submitted in an effort 
to reopen his claim is not new and material.  As no new and 
material evidence was submitted it is not necessary to 
consider whether the evidence submitted since February 2000 
represents a reasonable possibility the outcome of the 
February 1953 rating decision would be changed.  38 C.F.R. 
§ 3.156 (2004).  

Entitlement to VA Dental Treatment for Service-connected 
Dental Disorder

Relevant Laws and Regulations.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in section 17.161 of 
this chapter.  38 C.F.R. § 3.381 (2004).  

The Schedule of ratings-dental and oral conditions found at 
38 C.F.R. § 4.150, Diagnostic Code 9913 (2004), is followed 
by a Note which states these ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:  Class I--
those having a service-connected compensable dental 
disability or condition; Class II (1)--those having a 
service-connected non-compensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized the one-time 
correction of the service-connected dental condition if they 
had the required days of service and make application for 
treatment within 90 days of discharge; Class II (2)--those 
having a service-connected non- compensable dental condition 
or disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized the one-time 
correction of the service-connected dental condition if they 
had the required days of service and make application for 
treatment within one year of discharge; Class II (a)--those 
having a service-connected non-compensable dental condition 
or disability adjudicated as resulting from combat wounds or 
service trauma.  For the purpose of determining whether a 
veteran has Class II (a) eligibility for dental care, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  VAOPGCPREC 5-97.  
Class II (b)--those having a service-connected non- 
compensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days; Class II (c)--those who were prisoners of war 
for 90 days or more; Class II R (Retroactive)--any veteran 
who had made prior application for and received dental 
treatment from the VA for non-compensable dental conditions, 
but was denied replacement of missing teeth which were lost 
during any period of service prior to his/her last period of 
service; Class III--those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability; 
Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability; Class 
V--a veteran who is participating in a rehabilitation program 
under Chapter 31 of 38 U.S.C.; Class VI--any veterans 
scheduled for admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 17.161 (2004).  

Outpatient dental services and treatment, and related dental 
appliances, shall be furnished under this section for a 
dental condition, which is service-connected, but not 
compensable in degree, on a one time completion basis, unless 
the services rendered on a one-time completion basis are 
found unacceptable within the limitations of good 
professional standards, in which event such additional 
services may be afforded as are required to complete 
professionally acceptable treatment.  38 U.S.C.A. 
§ 1712(a)(1)(B) and (b) (West 2002).  

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  38 C.F.R. 
§ 17.161(b)(D)(2)(i) (2002).  

Factual Background.  On service entrance examination in 
August 1942 no carious or missing teeth were noted.  There 
were no prosthetic dental appliances or remediable dental 
defects.  Service medical records include the veteran's 
Report of Dental Survey dated in November 1944.  It revealed 
the veteran had missing natural teeth of the lower jaw 
numbers 10 right, 9 right, 9 left and 10 left.  Heavy 
calculus was noted.  In November 1944 "vinc stom" or 
Vincent's stomatitis was diagnosed and the veteran was seen 
on three occasions.  Calculus was removed and the veteran was 
treated for gingivitis, he also received prophylaxis 
treatment.  In January 1945 periodontoclasia of R9-10, L9-10 
was diagnosed.  Conductive anesthesia was administered and 4 
teeth were extracted.  The veteran returned for removal of 
his sutures and it was noted in the remarks that replacement 
was needed.  The veteran returned and impressions were made 
for a lower artificial partial denture.  A lower artificial 
partial denture for R9-10 and L9-10 was provided and the 
veteran returned in March for adjustment of his lower partial 
denture.  

On service separation examination in November 1945 no 
abnormalities of the mouth or gums were found.  It was noted 
that the veteran had serviceable partial lower dentures.  

A September 1952 VA Record of Hospitalization reveals 
diagnoses of lipomas, chronic stomatitis, lumbosacral strain 
and apical abscesses were established.  During his 
hospitalization teeth numbers 19, 3, and 40 were extracted.  
It was noted the extractions were related to his chronic 
stomatitis and apical abscesses.  The Final Summary of 
hospitalization revealed he had periodic attacks of 
ulcerative stomatitis.  They occurred spontaneously and 
healed spontaneously.  He had an uneventful recovery from his 
stomatitis.  

In September 1952 the veteran filed a VA Form 10-2731 claim 
for out-patient dental treatment and service connection.  

An October 1952 Record of Hospitalization reveals the veteran 
had impressions made for a post-hospitalization fabrication 
of lower partial dentures.  

On the reverse of the VA Form 10-2731 it was noted teeth 
numbers 23, 24, 25 and 26 were service incurred.  It was 
signed by the RO adjudication officer and dated in December 
1952.  

A December 1952 Record of Hospitalization reveals a chrome 
cobalt lower partial was inserted.  The fit was very poor due 
to too long a period of time from impressions to insertion.  

The RO received a letter from the veteran in August 1996.  
The veteran stated he was service connected for "his 
dentures that never did fit."  He said he was 100% disabled 
and inferred his dental disability had been incurred on the 
battlefield.  The veteran wrote the RO again in November 
1996.  He reported that his top denture plate had cracked and 
he had gone to the VA Dental Clinic and asked them to repair 
it.  

In September 1999 the RO wrote the veteran and explained that 
the VA Medical Facility had advised the RO they did not have 
a copy of the veteran's dental rating decision.  The RO had 
since sent them a copy of the dental rating.  The RO advised 
the veteran to contact the dental service directly and ask 
them to explain why he was not approved for dental services.  
The RO specifically informed the veteran he was service-
connected for specific teeth and not for all dental problems.  

The veteran wrote the RO in January 2002 again asking for 
help with his dentures.  In March 2002 the veteran's 
representative submitted a claim for a "re-evaluation for 
his dental condition."  In February 2002 the veteran 
submitted a Statement in Support of Claim.  He again stated 
he was filing for a re-evaluation of his previously denied 
claim for service-connected disability for dental 
problems/loss of teeth.  His dental problems had begun during 
1943 and 1944 on Guadalcanal with gum disease.  In 1944 he 
had a number of teeth pulled.  He asserted his condition 
should be service-connected.  

The RO denied the veteran's claim for service connection for 
a dental condition in March 2002.  The RO stated the dental 
disorders noted in service were not disabilities for which 
compensation was payable.  The RO again denied the claim for 
service connection for dental condition on the basis that new 
and material evidence had not been submitted in July 2002.  

The veteran submitted his notice of disagreement in August 
2002.  The veteran asserted he had developed pyorrhea of the 
gums in service.  That had eventually led to the extraction 
of a number of his teeth.  A partial plate had been fitted at 
the VA.  He still had dental problems which were related to 
military service.  In December 2002 the RO received another 
letter from the veteran asking for help with his dentures.  

In March 2003 the RO issued a statement of the case to the 
veteran which included the relevant statute which stated that 
service-connected noncompensable dental disability authorized 
only "reasonably necessary," one time correction of 
service-connected noncompensable disabilities.  Also included 
were the regulations defining the various classes for which 
dental treatment was provided.  

Analysis.  As a threshold matter the Board carefully reviewed 
the veteran's contentions to determine the correct 
characterization of his claim.  After reviewing the claims 
folder it is clear the RO granted service connection for a 
dental disability in December 1952 for loss of teeth numbers 
23, 24, 25 and 26 (numbered as teeth numbers R9-10 and L9-10 
in service).  VA dental treatment was provided to the veteran 
in October and December 1952 which included providing a lower 
partial to replace his service-connected missing teeth.  The 
veteran in his letters to the RO seeking service connection 
consistently stated he was seeking service connection for the 
teeth extracted in service after he contracted pyorrhea or 
gum disease in service.  The veteran's primary objective was 
to have VA repair or replace his dentures.  The veteran has 
not identified any other dental disorder which he claims was 
incurred in service other than his missing teeth for which 
service connection is already in effect  The Board noted the 
veteran's references to having a dental disorder since 
Guadalcanal and his inference he incurred a dental disorder 
on the battlefield.  But a careful reading of his letters 
reveals he was not referring to any injury but to lack of 
opportunity to practice good dental hygiene which he 
indicates caused him to develop pyorrhea or gum disease.  For 
that reason the Board has characterized the issue as one of 
entitlement to VA outpatient dental treatment for non-
compensable service-connected dental disability.  

The Board understands the veteran's confusion in this 
instance.  He was under the impression as he had a service-
connected dental disorder he was entitled to VA dental 
treatment at any time for his service connected teeth.  After 
service connection was granted for the veteran's loss of 
teeth in 1952 the law was changed.  Prior to 1955 a veteran 
was entitled to dental treatment for all service-connected 
teeth and for noncompensable diseases such as Vincent's 
stomatitis at any time.  In 1955 VA dental treatment for 
noncompensable service connected dental disability was 
limited to one time correction.  See Pub. L. No. 85-56, §§ 
512, 2301, 71 Stat. 83, 112, 172 (1957).  

In determining whether the veteran is entitled to additional 
VA treatment there are four questions which must be 
addressed.  In a similar case, Grovhoug v. Brown, 7 Vet. 
App. 209 (1994), the Court pointed out that a claim for 
additional VA treatment raised an inferred claim for a 
compensable rating for the service-connected dental 
disability.  The first question which must be addressed is if 
the veteran has a compensable service-connected disability.  
Two, if the service-connected disability is noncompensable, 
is it classified as a dental disability for which the 
regulations authorize any treatment (not just one-time) which 
is reasonably necessary for correction.  Three, if the 
veteran's VA dental treatment is limited to one-time 
completion of reasonably necessary correction, was such 
correction provided and if so, was it completed.  Four, were 
the services rendered on a one-time completion basis 
acceptable within the limitations of good professional 
standards.  

The regulations provide the loss of teeth without evidence of 
loss of bone is a disability for which compensable ratings 
are provided.  38 C.F.R. § 4.150, Diagnostic Code 9913 and 
following Note (2004).  The loss of alveolar process as a 
result of periodontal disease is not considered disabling.  
The service medical records noted calculus, gingivitis and 
diagnosis of Vincent's stomatitis.  The Board reviewed the 
service dental records and VA dental treatment records for 
any mention of bone loss.  In Woodson v. Brown, 8 Vet. 
App. 352 (1995) the Court noted that Dorland's Illustrated 
Medical Dictionary 994, 984 (28th ed. 1994) defines the 
maxilla as one of the bones forming the upper jaw, and the 
mandible is the bone of the lower jaw.  There are no 
references to either in the veteran's dental records loss of 
bone or to disease of the maxilla or mandible.  There is 
nothing in the record that reported any injury to the teeth 
or jaw or any diagnosis of osteomyelitis.  The extraction of 
the veteran's teeth in service is not considered dental 
trauma.  The term "service trauma" does not include the 
intended effects of treatment provided during service.  See 
VAOPGCPREC 5-97.  The Board has concluded the criteria for a 
compensable rating for dental disability have not been met.  

Outpatient dental treatment is authorized based on 
classification of the dental disability as set out in 
38 C.F.R. § 17.161 (2004).  The appellant must fall within 
the scope of one of six enumerated "classes" of veterans.  
The veteran is considered a "Class II" veteran because he had 
a service-connected noncompensable dental condition at the 
time of discharge.  38 C.F.R. § 17.161(b).  No other class is 
relevant here as the veteran does not have a compensable 
service-connected disability, does not have a service-
connected disability that is being aggravated by a dental 
condition, is not participating in a VA rehabilitation 
program, is not scheduled for admission to a hospital, or 
have a dental condition which is clinically determined to be 
complicating a medical condition currently under treatment.  
Class II veterans who are not former prisoners of war and are 
not claiming that a dental condition resulted from a combat 
wound or other service trauma are entitled to "one time" 
outpatient dental care in the limited circumstances set forth 
in 38 C.F.R. § 17.161(b)(D)(2)(i) (2004).  

The evidence demonstrates the veteran was provided VA dental 
treatment for his missing teeth in October and December 1952.  
He was hospitalized and treated for chronic stomatitis and an 
impression was taken for use in making a partial plate to 
replace his service-connected missing lower teeth.  The plate 
was inserted in December 1952.  Based on the VA treatment 
records which indicated the veteran was treated for his 
ulcerations and then provided with a partial lower plate to 
replace his missing teeth, the Board has concluded the 
veteran received a complete episode of treatment.  Grovhoug 
v. Brown, 7 Vet. App. 209 (1994).  

In considering whether the treatment was acceptable within 
the limitations of good professional standards, the Board 
noted the comment on the December 1952 VA Record of 
Hospitalization that the "fit was very poor" of the partial 
which was inserted.  The veteran has also asserted "his 
dentures never did fit."  This is a question only a 
competent medical professional (in this case dental 
professional) would be competent to answer.  38 C.F.R. 
§ 3.159.  The claims folder does not include an opinion from 
a dentist as to whether the treatment performed in 1952 was 
acceptable.  The Board considered remanding the claim for a 
VA examination and opinion as to whether the treatment 
rendered was acceptable.  It has been more than fifty years 
since VA provided the veteran with a partial plate to replace 
his missing lower teeth.  In his letters to the RO the 
veteran consistently referred to his dentures, and said his 
upper dentures had broken.  Based on those statements the 
Board concluded the veteran has had additional teeth 
extracted and received dental treatment from other sources 
including what the veteran describes as "dentures" not a 
bridge, plate, partial, etc.  Also the veteran refers to his 
upper denture being in need or repair and service-connection 
has been granted only for four missing teeth of the lower 
jaw.  The Board has inferred from the veteran's statements 
that the partial inserted in 1952 is no longer in use and has 
been replaced by dentures.  To ask a dentist to examine the 
veteran and review the record and offer an opinion would be 
asking for an opinion which could only be based on 
speculation.  In Valiao v. Principi, 17 Vet. App. 229, 232 
(1993) the Court pointed out that where the facts averred by 
a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision, the 
case should not be remanded for development that could not 
possibly change the outcome of the decision.  

The Board also considered whether the claim should be 
remanded to provide the veteran with proper notice and an 
explanation specific to his claim as to why his claim was 
denied.  In this instance, unlike in Grovhoug v. Brown, 
7 Vet. App. 209 (1994), the veteran was not receiving ongoing 
VA dental treatment and his appeal did not arise from 
termination of VA treatment but from a claim for additional 
treatment.  For that reason the Board has concluded a remand 
to notify him as ordered by the Court in Grovhoug is not 
applicable.  The Board also noticed the RO was somewhat 
confused as to the issue raised by the veteran's claim and 
adjudicated his claim as "new and material."  Even though 
the RO did not properly frame the issue the veteran was 
issued the regulations pertinent to his claim.  There is no 
possibility of any benefit flowing to the veteran should the 
Board remand his claim.  Any further effort in this regard 
would not avail the appellant, and would only result in an 
additional burden to adjudicative personnel.  Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

As the veteran lacks legal entitlement to additional VA 
dental treatment the claim must be denied.  Where the law and 
not the evidence is dispositive of the issue before the 
Board, as in this case, the claim must fail due to the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for service connection for headaches (migraines) is 
not reopened, and the appeal is denied.  

Entitlement to VA outpatient dental treatment is denied.  




               ____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



